     SAO
 1
     WRIGHT, FINLAY & ZAK, LLP
 2   Christina V. Miller, Esq.
     Nevada Bar No. 12448
 3   Krista J. Nielson, Esq.
     Nevada Bar No. 10698
 4
     7785 W. Sahara Ave., Suite 200
 5   Las Vegas, NV 89117
     (702) 475-7964; Fax: (702) 946-1345
 6   cmiller@wrightlegal.net
 7   knielson@wrightlegal.net
     Attorneys for Plaintiff/Counter-Defendant, The Bank of New York Mellon (fka The Bank of New
 8   York) as Trustee for the Holders of the GE-WMC Asset-Backed Pass-Through Certificates,
     Series 2005-2
 9
                                 UNITED STATES DISTRICT COURT
10
                                      DISTRICT OF NEVADA
11
12   THE BANK OF NEW YORK MELLON (FKA                  Case No.: 2:15-cv-02087-APG-GWF
13   THE BANK OF NEW YORK) AS TRUSTEE
     FOR THE HOLDERS OF THE GE-WMC
14   ASSET-BACKED PASS-THROUGH                         STIPULATION AND ORDER FOR
     CERTIFICATES, SERIES 2005-2,                      DISMISSAL
15
16                 Plaintiff,

17   vs.
18   FORECLOSURE SALES SERVICES, LLC, an
19   unknown and unregistered entity, and NV
     FORECLOSURE SERVICES, LLC, a revoked
20   Nevada Limited Liability Company,
21
                   Defendants.
22   and

23   NEVADA NEW BUILDS, LLC,
24
                  Defendant-in-Intervention.
25
     NEVADA NEW BUILDS, LLC,
26
27                Counterclaimant,

28          vs.



                                               Page 1 of 5
 1
     THE BANK OF NEW YORK MELLON (FKA
 2   THE BANK OF NEW YORK) AS TRUSTEE
     FOR THE HOLDERS OF THE GE-WMC
 3   ASSET-BACKED PASS-THROUGH
     CERTIFICATES, SERIES 2005-2,
 4
 5                Counter-Defendant.

 6
 7                        STIPULATION AND ORDER FOR DISMISSAL
 8          Plaintiff/Counter-Defendant, The Bank of New York Mellon (fka The Bank of New
 9   York) as Trustee for the Holders of the GE-WMC Asset-Backed Pass-Through Certificates,
10   Series 2005-2 (“BONY”), and Defendant-in-Intervention/Counter-Claimant, Nevada New
11   Builds, LLC (“NNB”), by and through their undersigned attorneys hereby stipulate and agree as
12   follows:
13   WHEREAS:
14          1.     The real property which is the subject of this case is commonly known as 628 Bay
15   Bridge Drive, North Las Vegas, Nevada 89032, APN No. 139-10-112-061 (“Property”);
16          2.     BONY is the holder of a first Deed of Trust securing a loan in the amount of
17   $212,000.00 made on or about October 5, 2005 (“Note”), by Alberto A. Cervantes (“Borrower”)
18   and recorded on October 14, 2005, in the Official Records of Clark County, Nevada as Book and
19   Instrument Number 20051014-0000383 (“Deed of Trust”);
20          3.     On May 13, 2010, a Notice of Delinquent Assessment Lien was recorded against
21   the Property by Angius & Terry Collections LLC (“ATC”), as agent for Alexander Station
22   Community Association (“HOA”);
23          4.     On June 15, 2010, a Notice of Default and Election to Sell Under Notice of
24   Delinquent Assessment Lien was recorded against the Property by ATC, as agent for HOA;
25          5.     On August 29, 2012, a Notice of Sale was recorded against the Property by ATC,
26   as agent for HOA;
27          6.     ATC sold the Property on behalf of HOA on September 21, 2012 (“HOA Sale”)
28   to Foreclosure Sales Services LLC & NV Foreclosure Services LLC (“HOA Buyer”) by



                                              Page 2 of 5
 1   Trustee’s Deed Upon Sale recorded as Book and Instrument Number 201211140002338 in the
 2   official records of the Clark County Recorder;
 3          7.       On or about December 28, 2015, HOA Buyer transferred its interest in the
 4   Property to Foreclosure Sales Services as reflected in the Quitclaim Deed recorded as Book and
 5   Instrument Number 20151228-0001500 in the official records of the Clark County Recorder;
 6          8.       On or about June 14, 2016, Foreclosure Sales Services sold the Property to NNB
 7   as reflected in the Quitclaim Deed recorded as Book and Instrument Number 20160614-0000153
 8   in the official records of the Clark County Recorder;
 9          9.       On October 30, 2015, BONY filed a Complaint in Case Number 2:15-cv-02087-
10   APG-GWF (“BONY Action”);
11          10.      On September 19, 2017, NNB filed an Answer to BONY’s Complaint and a
12   Counterclaim;
13          11.      The undersigned Parties have now come to a resolution regarding their respective
14   claims and interest in the Property;
15          12.      Pursuant to a Settlement Agreement between BONY and NNB, BONY agrees to
16   dismiss all of its claims asserted in its Complaint, while NNB agrees to dismiss all of the claims
17   asserted against BONY in its Counterclaim.
18          13.      Nothing in this Stipulation should be construed as intended to benefit any other
19   party not identified as the undersigned Parties hereto, and in particular, shall not constitute a
20   waiver or relinquishment of any claims by BONY against HOA Buyer or Borrower; and
21          14.      Each Party shall bear its own fees and costs incurred in this litigation and
22   settlement.
23   WHEREFORE:
24          IT IS FURTHER STIPULATED AND AGREED that all claims asserted in BONY’s
25   October 30, 2015 Complaint shall be dismissed with prejudice.
26          IT IS FURTHER STIPULATED AND AGREED that all claims asserted in NNB’s
27   September 19, 2017 Counterclaim shall be dismissed with prejudice;
28



                                                Page 3 of 5
 1              IT IS FURTHER STIPULATED AND AGREED that nothing in this Stipulation and
 2   Order is intended to be, or will be, construed as an admission of the claims or defenses of the
 3   Parties.
 4              IT IS FURTHER STIPULATED AND AGREED that this Stipulation and Order is in
 5   no way intended to impair the rights of BONY (or any of its authorized agents, investors,
 6   affiliates, predecessors, successors, and assigns) to pursue any and all remedies against HOA
 7   Buyer or against the Borrower, as defined in the Note, that BONY (or any of its authorized
 8   servicers, agents, investors, affiliates, predecessors, successors, and assigns) may have relating to
 9   the Note, including the right to sue the Borrower for any deficiency.
10              IT IS FURTHER STIPULATED AND AGREED that the settlement entered into by
11   and between the undersigned Parties has been entered into in good faith, pursuant to NRS 17.245
12   and applicable case law, and any and all claims, counterclaims and third-party claims for
13   contribution or equitable/implied indemnity of any party, person or entity against NNB and/or
14   BONY, whether compulsory or permissive, whether asserted or not, whether legal or equitable,
15   related in any way to the claims asserted in the case at bar, shall be forever discharged and
16   barred, with prejudice;
17   ///
18   ///
19   ///
20
21
22
23
24
25
26
27
28



                                                 Page 4 of 5
 1          IT IS FURTHER STIPULATED AND AGREED that each Party shall bear its own
 2   attorney’s fees and costs incurred in this litigation and settlement.
 3
            STIPULATED AND AGREED to this 2nd day of October, 2018.
 4
 5   WRIGHT, FINLAY & ZAK, LLP                           KUNG & BROWN
 6
 7   /s/ Krista J. Nielson                               /s/ A.J. Kung                            .
     Christina V. Miller, Esq.                           A.J. Kung, Esq.
 8   Nevada Bar No. 12448                                Nevada Bar No. 7052
 9   Krista J. Nielson, Esq.                             214 South Maryland Parkway
     Nevada Bar No. 10698                                Las Vegas, NV 89101
10   7785 W. Sahara Ave., Suite 200                      Attorneys for Defendant-in-
     Las Vegas, NV 89117                                 Intervention/Counter-Claimant, Nevada New
11
     Attorneys for Plaintiff/Counter-Defendant, The      Builds, LLC
12   Bank of New York Mellon (fka The Bank of
     New York) as Trustee for the Holders of the
13   GE-WMC Asset-Backed Pass-Through
     Certificates, Series 2005-2
14
15
16
17
                                                            IT IS SO ORDERED:
18
19
                                                            ___________________________________
20                                                          UNITED STATES DISTRICT JUDGE

21                                                                   10/2/2018
                                                            DATED: _________________________
22
23
24
25
26
27
28



                                                  Page 5 of 5
